J-A25040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    ALEJANDRO DEJESUS                            :
                                                 :
                       Appellant                 :       No. 414 MDA 2020

             Appeal from the PCRA Order Entered February 4, 2020
               In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0001371-2008,
                            CP-36-CR-0001383-2008


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: JANUARY 15, 2021

        Appellant, Alejandro DeJesus, appeals pro se from the order entered in

the Lancaster County Court of Common Pleas, which dismissed as untimely

his serial petition filed under the Post Conviction Relief Act (“PCRA”).1 We

affirm.

        The relevant facts and procedural history of this case are as follows. On

May 4, 2009, Appellant entered a negotiated guilty plea to third-degree

murder, robbery, conspiracy, and burglary. The court imposed an aggregate

sentence of 35 to 70 years’ imprisonment. Appellant did not pursue direct

review.

        Between 2009 and 2017, Appellant unsuccessfully litigated several PCRA

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-A25040-20


petitions. On November 15, 2018, Appellant filed the current pro se serial

PCRA petition.       The court appointed counsel on January 2, 2019, who

subsequently filed a motion to withdraw and a “no-merit” letter pursuant to

Turner/Finley.2 In the “no-merit” letter, counsel explained, inter alia, why

the current PCRA petition was time-barred. Appellant filed a response on July

12, 2019, challenging counsel’s legal conclusions. On January 9, 2020, the

court issued notice of its intent to dismiss the petition without a hearing per

Pa.R.Crim.P. 907, and granted counsel’s request to withdraw. Appellant filed

a pro se response on January 27, 2020. Following review of the response, the

court denied PCRA relief on January 31, 2020.

       Appellant timely filed a pro se notice of appeal on Monday, March 2,

2020.3 The court did not order, and Appellant did not file, a concise statement

____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3 Appellant’s underlying convictions stem from two underlying docket numbers
and Appellant’s current PCRA petition lists both docket numbers. Although
the PCRA court denied relief at both dockets, Appellant filed only a single
notice of appeal, which generally violates our Supreme Court’s
pronouncement in Commonwealth v. Walker, 646 Pa. 456, 185 A.3d 969
(2018) (holding common practice of filing single notice of appeal from order
involving more than one docket will no longer be tolerated, because practice
violates Pa.R.A.P. 341; failure to file separate appeals under these
circumstances generally requires appellate court to quash appeal).
Nevertheless, this Court recently held that a breakdown in the operations of
the court occurs where the trial court does not inform the appellant of his
appellate rights, such that this Court may decline to quash an appeal under
Walker. See Commonwealth v. Floyd, ___ A.3d ___, 2020 PA Super 287
(filed December 16, 2020). Here, the order denying PCRA relief lists both



                                           -2-
J-A25040-20


of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant raises one issue for our review:

          Whether Appellant is entitled to a remand for an evidentiary
          hearing as the finding[s] of the PCRA court are fraught with
          error and have deviated from the legal standard?

(Appellant’s Brief at 3).

       Appellant acknowledges that his current PCRA petition is facially

untimely. Appellant argues, however, that he satisfied the “newly-discovered

facts” exception to the time-bar, because he obtained his mental health and

school records on September 27, 2018.            Appellant asserts these records

disclose that at the time of his guilty plea, Appellant had been treated for

psychosocial stressors, bi-polar disorder, took Prozac, and had an I.Q. of 0.59,

placing him in the range of mild mental retardation. Appellant claims the trial

court did not have the benefit of a pre-sentence investigation report at

sentencing, so the court was unaware of Appellant’s mental health issues,

which could have constituted mitigating evidence to reduce his sentence.

Appellant maintains he filed the current PCRA petition within 60 days of

obtaining these records.        Appellant concludes his current PCRA petition is

timely, and this Court must remand for an evidentiary hearing. We disagree.

       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.


____________________________________________


docket numbers, but fails to provide any information concerning Appellant’s
appellate rights. Consequently, we decline to quash this appeal. See id.

                                           -3-
J-A25040-20


denied, 556 U.S. 1285, 129 S.Ct. 2772, 174 L.Ed.2d 277 (2009).

Pennsylvania law makes clear that no court has jurisdiction to hear an

untimely PCRA petition. Commonwealth v. Robinson, 575 Pa. 500, 837

A.2d 1157 (2003).      The PCRA requires a petition, including a second or

subsequent petition, to be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence

is final “at the conclusion of direct review, including discretionary review in

the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S.A. §

9545(b)(3).

      Generally, to obtain merits review of a PCRA petition filed more than

one year after the judgment of sentence became final, the petitioner must

allege and prove at least one of the three timeliness exceptions:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Additionally, a PCRA petitioner must file his


                                      -4-
J-A25040-20


petition within the relevant statutory window. See 42 Pa.C.S.A. § 9545(b)(2).

      To meet the “newly-discovered facts” timeliness exception set forth in

Section 9545(b)(1)(ii), a petitioner must demonstrate “he did not know the

facts upon which he based his petition and could not have learned those facts

earlier by the exercise of due diligence.” Commonwealth v. Brown, 111

A.3d 171, 176 (Pa.Super. 2015).        Due diligence demands that a PCRA

petitioner take reasonable steps to protect his own interests. Id.

      Instantly, Appellant’s judgment of sentence became final on June 3,

2009, upon expiration of the time to file a notice of appeal in this Court. See

42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a) (allowing 30 days to file notice

of appeal in this Court). Appellant filed the current PCRA petition on November

15, 2018, which is patently untimely.      See 42 Pa.C.S.A. § 9545(b)(1).

Appellant now attempts to invoke the “newly-discovered facts” exception to

the PCRA time-bar, relying on evidence of his prior mental health and school

records. Although Appellant baldly claims on appeal that he could not have

ascertained these records sooner with the exercise of due diligence, Appellant

provides no explanation to support that assertion. Thus, Appellant has failed

to satisfy the asserted time-bar exception. See 42 Pa.C.S.A. § 9545(b)(1)(ii);

Brown, supra.      Accordingly, we affirm the order dismissing Appellant’s

current PCRA petition as untimely.

      Order affirmed.




                                     -5-
J-A25040-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/15/2021




                          -6-